Exhibit 10.23


Amendment to Employment Agreement
This Amendment to the Employment Agreement (the “Amendment”), is entered into as
of May 28, 2019, by and between Mark Howell (the “Executive”) and ProPetro
Holding Corp., a Texas corporation (together with any of its subsidiaries and
Affiliates as may employ the Executive from time to time, and any successor(s)
thereto, the Company”, and together with the Executive, the “Parties”).
WHEREAS, the Parties entered into that certain Employment Agreement dated as of
February 17, 2017 (the “Employment Agreement”);
WHEREAS, the Parties desire to amend the Employment Agreement as hereinafter
provided;
NOW, THEREFORE, in consideration of the foregoing recitals, and in consideration
of the mutual promises and covenants set forth below, the Parties hereby agree
as follows:
1.    Notwithstanding anything to the contrary in the Employment Agreement, the
Executive shall be entitled to perform his responsibilities and duties outside
of Midland, Texas; provided that the Executive shall still be required to work
from Midland, Texas as reasonably needed to serve the Company’s interests.
2.    None of the changes to the Employment Agreement or the Executive’s
employment arrangement provided for herein constitute Good Reason (as defined in
the Employment Agreement) or Cause (as defined in the Employment Agreement).
3.    Except as modified by the foregoing, the terms and conditions of the
Employment Agreement shall remain in full force and effect.
4.    This Amendment may be executed in several counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.
[Signature page follows]
 






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the date
and year first above written.
PROPETRO HOLDING CORP.






By:     /s/ Dale Redman______________
Name: Dale Redman
Title: Chief Executive Officer






MARK HOWELL






/s/ Mark Howell______________


Signature Page to the
Amendment to Employment Agreement for Mark Howell

